UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

KODY JOSEPH MELANCON,

                             Plaintiff,
                                                                     19-CV-10040 (CM)
                        -against-
                                                          ORDER DENYING IFP APPLICATION
NEW YORK CITY DEPARTMENT OF
EDUCATION,

                             Defendant.

COLLEEN McMAHON, Chief United States District Judge:

          Leave to proceed in this Court without prepayment of fees is denied because Plaintiff has

sufficient assets to pay the fees. See 28 U.S.C. § 1915(a)(1). Plaintiff is directed to pay $400.00 in

fees – a $350.00 filing fee and a $50.00 administrative fee – within 30 days of the date of this order.

If Plaintiff fails to comply with this order within the time allowed, the action will be dismissed.

The Clerk of Court is directed to assign this action to my docket and note service on the docket. 1

SO ORDERED.

Dated:      November 20, 2019
            New York, New York

                                                            COLLEEN McMAHON
                                                        Chief United States District Judge




1
    Plaintiff has consented to receive electronic service of Court filings. (ECF No. 3.)
